United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 07-1882
                                     ___________

LaRonda Phox,                             *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Western District of Missouri.
Lee’s Summit School District,             *
                                          * [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                              Submitted: May 19, 2008
                                 Filed: May 23, 2008
                                  ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       LaRonda Phox appeals the district court’s1 adverse grant of summary judgment
in her employment-discrimination action. To the extent Phox has properly challenged
the district court’s analysis of her race-based retaliation, failure-to-promote, unequal-
pay, and disparate-impact claims, we find no basis for overturning the grant of
summary judgment and Phox has provided none. See Hesse v. Avis Rent A Car Sys.,
Inc., 394 F.3d 624, 629 (8th Cir. 2005) (summary judgment standard of review); Stone
v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004) (declining to consider pro se claims

      1
       The Honorable Fernando J. Gaitan, Jr., Chief Judge, United States District
Court for the Western District of Missouri.
and allegations advanced for first time on appeal). Accordingly, the judgment is
affirmed. See 8th Cir. R. 47B. We also deny Phox’s motion to supplement the record.
                        ______________________________




                                        -2-